Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 3/15/2021 is acknowledged. Claims 13-15 and 33-48 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The rejections of claims 16-32 are mooted by the cancellation of those claims.  
The rejection of claims 13 and 14 under 35 U.S.C. §112(1), as lacking written description support is withdrawn in response to Applicant’s amendment.
Claim Objections
Claims 44 is objected to because “the SCFA” implies a particular SCFA. The claim appears to be reciting that the metabolite is a SCFA, not a particular one.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 13-15 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is maintained for reasons of record in the Office action mailed 10/13/2020. Applicants’ amendments have not resolved the indefiniteness, as explained below. New claims 33-48 are rejected on similar grounds, as is also explained below. 
Claims 13-15, 33-38, and 43-48 are indefinite because “based on…” in “based on the abundance of a metabolite” is vague. The phrase merely states that the abundance is considered. 
Claims 39-42 are suggestive that that it is greater relative abundance that causes a sample to be selected, but claim 39 should be amended to make it more clear. For example, the claim might recite something like this: “…choosing, for incorporation into the pharmaceutical composition, fecal samples with a high relative abundance of a metabolite selected from secondary bile acid, short chain fatty acid, and a combination thereof.” 
Claim 14 is also indefinite because it merely recites an intended use and does not add any additional limitation. IF Applicants intend the claim to encompass “formulated so as to be suitable for treating UC,” the claim should recite that.
Claim 34 is rejected on the same basis as now-canceled claim 20: it is still not clear what is intended by “a substantially complete fecal microbiota.” See paragraph 18 of the 10/13/2020 Office action.
Claim 40 is also indefinite because it is not clear what is meant by “associated with.”

	Conclusion
No claim is allowed.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657